Citation Nr: 1449983	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The appellant served on active duty from August 1980 to March 1983.  He had a period of "time lost" from September 1981 to October 1981, such that he was credited with a total of 2 years, 5 months, and 20 days of active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the VA Regional Office (RO) in Los Angeles, California.  The RO found, in essence, that the character of the appellant's discharge from service was a bar to the receipt of VA benefits.

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.

In September 2012, the appellant testified at a Travel Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally speaking, VA compensation is not payable to a former service member if the period of service on which his claim for compensation is based was terminated by reason of willful and persistent misconduct.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12(d)(4) (2014).  In addition, VA health-care and related benefits under Chapter 17, Title 38, United States Code, ordinarily may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge.  38 C.F.R. § 3.360(b) (2014).

Notwithstanding these provisions, eligibility for VA benefits may be established if evidence demonstrates to VA's satisfaction that, at the time of the commission of the offense(s) leading to a person's termination from service, the person was insane.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2014).  Under applicable law, an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2014).

In the present case, the evidence shows that the appellant was given a "bad conduct" discharge (separation code "JJD") as a result of a special court-martial.  On appeal, the appellant and his representative maintain, in essence, that the appellant was insane when he committed the offenses leading to his termination from service.

After reviewing the current record, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

As an initial matter, the Board notes that the appellant has not been notified of the information and evidence necessary to substantiate his claim, as required by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013).  Where the issue involves the character of discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007). This was not done and needs to be corrected.

With respect to VA's duty to assist the appellant, the Board notes that the appellant has supplied a few service personnel records (SPRs), noted as Facts and circumstances, that are currently available, and some appear to have been sought by the AOJ.

Thus far, it does not appear that any attempt has been made to obtain a complete copy of the appellant's original SPRs from a recognized federal custodian.  Because this evidence, if obtained, could contain information bearing on the appellant's appeal, efforts should be made to procure it.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

The available evidence shows that the appellant was referred in June 1981 by his unit first sergeant for mental hygiene evaluation after repeated episodes of maladjusted behavior.  On examination, the appellant was alert and oriented and his mental status was clear.  Impression was maladjusted behavior.  It was noted that disposition was mental hygiene consultation. 

In a statement by the appellant's sister received in March 2007, she indicates that the Appellant has been under the supervision of a psychiatrist since being court-martialed twice and that he was, at that time, under the care of a state psychiatrist.  The record indicates that in July 2007, the Appellant was diagnosed as having bipolar I disorder and intermittent explosive disorder.  

At the hearing the appellant indicated that he was attempting to have his discharge upgraded by the Service Department.  He reported at the time of the hearing that no decision had been made.  He was instructed to forward any decision to the Board for review.  Thus far, no information has been received, and a determination should be made as to whether any decision by the Service Department has been entered.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the appellant and his representative notifying them of the information and evidence necessary to substantiate his claim.
 
2.  Ask the appellant to provide a release for relevant records of treatment from all facilities in which he received mental health treatment, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  He has reported some treatment with "LA County."  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any records identified by the appellant as relevant are not available, the claims file should be annotated to reflect that fact, and the appellant and his representative should be notified.

The appellant should also be asked to provide any information he has received concerning an upgrade to his discharge.  Appellant should be asked to provide any documents he has, or to provide pertinent information to the AOJ so that an attempt to obtain any pertinent documents should be obtained.  It is requested that the appellant provide a negative response if no pertinent upgrade has been received, or if there remains no response from the Service Department.  If the appellant fails to respond, that will be taken as an indication that he has no additional favorable evidence to submit.
 
3.  Request from all appropriate source(s) a complete copy of the appellant's SPRs, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no further records are available, the claims file should be annotated to reflect that fact, and the appellant and his representative should be notified.
 
4.  After all of the foregoing development has been completed to the extent possible, arrange to have the appellant's claims file forwarded to a VA psychologist or psychiatrist for review.

The examiner should be asked to review the record and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the appellant was "insane" at the time he committed the offenses leading to his bad conduct discharge.  

In offering his or her opinion, the examiner should consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."  38 C.F.R. § 3.354(a) (2014).

The need for an examination and/or a telephonic interview of the appellant is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.
 
5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



